  Case 6:21-cr-00033-H-BU Document 22 Filed 08/13/21              Page 1 of 1 PageID 40



                          {.INITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 6:21-CR-033-01-H

JUSTIN DEL RIO,
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIM UNTTED STATES MAGISTRATE JUDGE
                         CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of ttre Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilry and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       oated eugst    13 ,zozt.


                                           JAME        SLEY HENDRIX
                                                   D STATES DISTRICT ruDGE
